253 U.S. 25 (1920)
BROADWELL
v.
BOARD OF COUNTY COMMISSIONERS OF CARTER COUNTY, OKLAHOMA.
No. 289.
Supreme Court of United States.
Submitted March 25, 1920.
Decided April 26, 1920.
CERTIORARI TO THE SUPREME COURT OF THE STATE OF OKLAHOMA.
Mr. Geo. P. Glaze for petitioner.
Mr. Geo. B. Rittenhouse, Mr. Clinton A. Galbraith, Mr. P.T. McVay, Mr. J.A. Bass, Mr. Russell Brown and Mr. George Trice for respondent.
Mr. JUSTICE VAN DEVANTER delivered the opinion of the court.
This is a proceeding to recover moneys charged to have been paid under compulsion by a number of Choctaw and *26 Chickasaw Indians to Carter County, Oklahoma, as taxes on allotted lands which were nontaxable. The county commissioners disallowed the claim; the district court of the county to which the claimants appealed sustained a demurrer to their petition and rendered judgment against them, and the Supreme Court affirmed the judgment. 71 Oklahoma, . The total amount claimed is $22,455.99, aside from interest.
The case as presented here is in all material respects like Ward v. Love County, just decided, ante, 17, and its decision properly may be rested on the opinion in that case.
Motion to dismiss denied.
Judgment reversed.